                                                  \ViEfv10 ENDORSED
 Federal Defenders                                                                           Southern District
                                                             52 Duane Street~ 10th Floor, Ne~ York, NY 10007
 OF NEW YORK, INC.                                                     Tel: (212) 417-8700 Fax: (212) 571~392


 David E. Patton                                                                        Southern District of New York
                                                                                            Je11i1ifer L. Br1r11•11
 Executi'l!I!! Director                                                                      AUQl"lle}'-in-Charge
 and Attorne)'-in-Chief



                                                      March 17, 2020
                                                                   ----------
        BYECF                                                         USDCSDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
        Honorable Andrew L. Carter                                    DOC#: _ _ _ _ _ _ __
        United States District Judge                                  DATE FILED: 3 - Jq-2..o
        40 Foley Square
        New York, New York 10007

                  Re:     United States v. Raul Agosto,
                          19 Cr. 758 (ALC)

        Dear Judge Carter:

              I write with the consent of the government to seek a one-week extension of
        the deadline for Mr. Agosto's sentencing submission in the above-referenced
        matter. The adjusted schedule is requested to give defense counsel sufficient time
        to consult with Mr. Agosto on the sentencing submission given recent restrictions
        on legal visitation because of COVID-19. Moreover, this time is requested to give
        defense counsel adequate time to prepare Mr. Agosto's submission following
        defense counsel's recent trial schedule (defense counsel was in trial February IO-
        February 19 and March 10- March 16 for the retrial). Specifically, I respectfully
        request that Mr. Agosto's sentencing submission deadline be extended to March 27,
        2020. The government's deadline would be extended to March 31.

       As noted, the government consents to this request and the proposed schedule.


                                                      Respectfully submitted,
      application is       ~ranted.- , -      .
                                                       Isl

__7_~_- '7--                             d.
                                                       Zawadi Baharanyi
Andrew L. Carter Jr, U.S.D.J.                          Assistant Federal Defender
Dated: "1\o...-c..'h v, ) 'l.(:)'2..<)                 212-417-8735 / 917-612-2753 (c)
                     NY, New York


        cc:       Assistant United States Att0rney Jacob Fiddelman
